DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	Response to Amendment 
2.	Applicants’ amendment filed on 04/22/22 has been fully considered and entered. 

Reasons for Allowance
3.	Claims 1-2, 4-10 and 12-22 are allowed.
4.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose a high density optical fiber distribution sub-rack comprising a chassis comprising at least two shelf storage areas placed side by side with each other; and at least one shelf housed in one of the at least two storage areas of the chassis, the at least one shelf having an internal hollow seat for connection modules, the at least one shelf comprising one or more connection modules having a plurality of adapters for interconnection optical fibers, the connection modules being arranged in the internal hollow seat of the at least one shelf at the frontal face of the at least one shelf, wherein the at least one shelf is guided so as to be movable towards the external of the chassis by the succession of a translation movement and a rotation movement of the at least one shelf, wherein the at least one shelf is guided by a guided pin that cooperates with a guiding slot, the guiding pin being fixed to the chassis inside the shelf storage areas, wherein the at least one shelf is housed and the guiding slot being made in the at least one shelf, in combination with other recited limitations in the claim.  
Claims 2, 4-8 depend from claim 1. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 9. Specifically, the prior art fails to disclose a high density optical fiber distribution sub-rack comprising a chassis a first shelf storage area and a second shelf storage area placed side by side with each other; a first shelf housed in the first shelf storage area, the first shelf having a first internal hollow seat for first connection modules, each of the first connection modules having a plurality of first adapters for interconnection optical fibers, the first connection modules being arranged in the first internal hollow seat of the first shelf at a face of the first shelf, wherein the first shelf is guided so as to be movable towards the external of the chassis by the succession of a translation movement and a rotation movement of the first shelf; and a second shelf housed in the second shelf storage area, the second shelf having a second internal hollow seat for second connection modules, each of the second connection modules having a plurality of second adapters for interconnection optical fibers, the second connection modules being arranged in the second internal hollow seat of the second shelf at a face of the PRY-o131USol-BZPage 3 of 9second shelf, wherein the second shelf is guided so as to be movable towards the external of the chassis by the succession of a translation movement and a rotation movement of the second shelf, wherein the first shelf is guided by a first guided pin that cooperates with a first guiding slot, the first guiding pin being fixed to the chassis inside the first shelf storage area, wherein the first shelf is housed and the first guiding slot being made in the first shelf, and wherein the second shelf is guided by a second guided pin that cooperates with a second guiding slot, the second guiding pin being fixed to the chassis inside the second shelf storage area, wherein the second shelf is housed and the second guiding slot being made in the second shelf, in combination with other recited limitations in the claim.  
Claims 10, 12-17 depend from claim 9. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 18. Specifically, the prior art fails to disclose a optical fiber distribution sub-rack comprising a chassis comprising shelf storage areas placed side by side with each other; and the at least one shelf having an internal hollow seat, the at least one shelf comprising one or more connection modules having a plurality of adapters for interconnection optical fibers, the one or more connection modules being arranged in the internal hollow seat of the at least one shelf at the frontal face of the at least one shelf, wherein the at least one shelf is guided so as to be movable towards the external of the chassis by the succession of a translation movement and a rotation movement of the at least one shelf, wherein the rotation movement occurs around an axis PRY-o131USo1-BZPage 5 of 9orthogonal to a bottom wall of the chassis, wherein the at least one shelf is guided by a guided pin that cooperates with a guiding slot, the guiding pin being fixed to the chassis inside the shelf storage areas, wherein the at least one shelf is housed and the guiding slot being made in the at least one shelf, in combination with other recited limitations in the claim.  
Claims 19-22 depend from claim 18. 
The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior art. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Claims 1-2, 4-10 and 12-22 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883